          Case 2:20-cv-00121-DBB Document 11 Filed 07/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 RICK JIMENEZ,

                        Plaintiff,                    MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
 v.

 OFFICER BARNEY et al.,                              Case No. 2:20-CV-121-DBB

                        Defendants.                  District Judge David Barlow




       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2020), (ECF

No. 9), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2020), (ECF No. 8).

However, Plaintiff has not followed the Court's April 22, 2020 order, (id.), to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2). Indeed, on May 6, 2020, the

Court’s order was returned to sender, marked, “Left No Forwarding Address.” (ECF No. 10, at

1.) And, Plaintiff has not since updated his address with the Court as required. See D. Utah Civ.

R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the clerk's office

immediately of any change in address, email address, or telephone number.").
         Case 2:20-cv-00121-DBB Document 11 Filed 07/02/20 Page 2 of 2




       Accordingly, IT IS ORDERED that--for failure to follow the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

              DATED this 2nd day of July, 2020.

                                           BY THE COURT:



                                           JUDGE DAVID BARLOW
                                           United States District Court




                                                                                                2
